     Case 2:19-bk-19404-BR        Doc 4 Filed 08/14/19 Entered 08/14/19 11:57:43              Desc
                                  Main Document     Page 1 of 1



1
2                                                                    FILED & ENTERED
3
                                                                           AUG 14 2019
4
5                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY fortier    DEPUTY CLERK
6
7
                             UNITED STATES BANKRUPTCY COURT
8
                              CENTRAL DISTRICT OF CALIFORNIA
9
                                     LOS ANGELES DIVISION
10
11
     In re:                                         Case No.: 2: 19-19404 BR
12
                                                    CHAPTER 7
13   2440 HOLLY DR. LLC,
                                                    ORDER DISMISSING CASE
14
15
16                                    Debtor(s).

17
18            On August 13, 2019, the debtor filed a bankruptcy case without counsel.
19   Pursuant to Local Rule 9011-2(a), a corporation, partnership or unincorporated
20   association may not file a petition or otherwise appear in any case or proceeding
21   without counsel.
22            IT IS THEREFORE ORDERED that the above bankruptcy case is DISMISSED
23   WITHOUT PREJUDICE.
24            IT IS SO ORDERED
25   ### Date: August 14, 2019
26
27
28




                                                   -1-
